t c memo united_states tax_court l s vines petitioner v commissioner of internal revenue respondent docket no 2617-04l filed date robert e mckenzie kathleen m lach and adam s fayne for petitioner gregory j stull and angela b friedman for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination sustaining a proposed levy with respect to his federal_income_tax liability 1unless otherwise indicated section references are to the continued findings_of_fact the parties have stipulated some facts which are so found when he filed his petition petitioner resided in alabama petitioner is an attorney who has practiced personal injury law in birmingham alabama since in he settled a large class action suit generating a fee of approximately dollar_figure million he received about half of the fee in and the balance in early petitioner decided to wind down his law practice and begin a new career as a securities trader in early he invested dollar_figure million in the stock market he traded mainly in large cap stocks and on the maximum allowable margin initially he was very successful--by date the value of his stock account had grown from dollar_figure million to about dollar_figure million in the latter part of date however the value of his investments dropped sharply he began receiving periodic margin calls initially he met them by selling stocks by april or however he was no longer able to meet the continuing margin calls on or about date his brokerage account was liquidated of his original dollar_figure million investment he was left with about dollar_figure million continued internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure the question arose as to how he would pay his taxes which were then due on the advice of his longtime personal accountant wray pearce petitioner had previously made dollar_figure total quarterly estimated_tax payments with respect to his federal_income_tax in date mr pearce advised him that his actual tax_liability would be approximately dollar_figure million on date petitioner applied for an automatic_extension of time until date to file his income_tax return he included no payment of his income_tax with his application on or about date he applied for an extension of time until date to file his return in the meantime petitioner’s internist had advised him of a provision of the tax law that might allow him to deduct his stock market losses in may or june of petitioner discussed this matter with another certified_public_accountant charles sellers who advised him to get legal advice in june of petitioner engaged the washington d c law firm of caplin drysdale petitioner was advised that if he could make an election pursuant to sec_475 he would be able to apply and carry back hi sec_2the parties have stipulated that petitioner filed his application_for extension of time to file his return on or about date date was a saturday in 126_tc_279 the court found as a fact that petitioner filed his application_for extension on date for the sake of consistency and convenience in this report we adhere to that finding which is not inconsistent with the parties’ stipulation losses from his securities trading business to offset ordinary_income he had received as compensation_for settling the class action lawsuit the problem was that under generally applicable procedures petitioner would have been required to have made the sec_475 election by date which he had not done caplin drysdale advised petitioner that pursuant to sec_301_9100-3 proced admin regs he should qualify for an extension of time to make the sec_475 election section relief in date caplin drysdale on petitioner’s behalf submitted to respondent a sec_475 election along with a request for section relief respondent ultimately rejected this request on date petitioner filed his form_1040 u s individual_income_tax_return on this return petitioner reported tax_liability of dollar_figure and a balance due after application of his dollar_figure estimated_tax payments of dollar_figure petitioner submitted no payment with his return on or about date respondent assessed the dollar_figure tax_liability reported on petitioner’s return as well as a dollar_figure addition_to_tax for failure to timely pay computed on the basis of months of late payment from the original due_date of date the ftp addition 3for more detailed discussion of these provisions and their application to petitioner’s circumstances see vines v commissioner supra pincite on date date and date respectively respondent issued first second and third notices and demands for payment of petitioner’s tax on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing the notice_of_intent_to_levy in connection with his unpaid income_tax_liability for petitioner timely submitted form request for a collection_due_process_hearing the only issue raised in this hearing request was a challenge to the existence or amount of the taxpayer’s underlying tax_liability for taxable_year ending date based on a net_operating_loss nol_carryback from taxable_year arising out of taxpayer’s securities trading business during a face-to-face hearing on or about date petitioner requested abatement of the ftp addition petitioner provided the appeals officer copies of his financial statements but did not submit any form_656 offer_in_compromise by notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination dated date respondent’s appeals_office disallowed any abatement of the underlying income_tax_liability including 4on or about date respondent recorded a dollar_figure abatement of petitioner’s income_tax_liability on the basis of a tentative net_operating_loss nol_carryback from his taxable_year on or about date respondent recorded a dollar_figure abatement of petitioner’s income_tax_liability on the basis of a tentative nol_carryback from the ftp addition for in the notice_of_determination the appeals officer concluded that petitioner lacked reasonable_cause for failing to pay the tax shown on his return the notice_of_determination states that the appeals officer had determined on the basis of a review of petitioner’s bank accounts that around the time his income_tax was due in date petitioner had liquid_assets of about dollar_figure million and real_property valued at about dollar_figure million the notice_of_determination further notes that according to financial information furnished by petitioner’s representative at the time of the appeals_office hearing petitioner had net assets valued at dollar_figure the notice_of_determination states your representative stated that you didn’t want to discuss collection alternatives at this time he stated that you can pay the net balance due if the failure to pay penalty is abated in full the appeals officer cannot recommend abatement of the entire failure to pay penalty in the notice_of_determination respondent sustained the proposed collection action the petition disputes petitioner’s underlying liability by asserting entitlement to nol carrybacks and by challenging the 5the notice_of_determination noted that respondent had assessed dollar_figure as an addition_to_tax pursuant to sec_6651 and that another dollar_figure of the addition_to_tax had been accrued but not assessed ftp addition the petition does not assign error to any failure by the appeals officer to consider collection alternatives on or about date respondent mailed to petitioner a notice_of_deficiency for taxable years and in connection with petitioner’s request for section relief and his claim for carryback losses on date petitioner petitioned this court disputing the deficiencies the parties agreed that the deficiency case should proceed before this collection case in 126_tc_279 the deficiency case this court held that petitioner was entitled to section relief enabling him to claim the benefits of sec_475 for taxable_year as if he had timely filed the election this decision resulted in an nol_carryback to petitioner’s taxable_year which diminished but did not fully satisfy his outstanding tax_liability a legal framework opinion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any 6the petition also asserts a claim_for_abatement of interest the parties have stipulated that petitioner is not entitled to abatement of interest for taxable_year 7after the deficiency case was decided petitioner made additional payments further reducing but not eliminating his outstanding liability relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 once the commissioner’s appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite other issues we review for abuse_of_discretion id b petitioner’s challenge to the ftp addition in this collection proceeding the parties no longer dispute petitioner’s underlying liability except for the ftp addition we review de novo whether petitioner is liable for the ftp addition see 118_tc_22 whether petitioner’s liability for the ftp addition is res_judicata respondent contends that in the wake of the decision in the deficiency case petitioner is precluded by the doctrine_of res_judicata from challenging the ftp addition neither party raised the issue of the ftp addition in the deficiency proceeding which is unsurprising given that the ftp addition was not addressed in the notice_of_deficiency respondent asserts however that petitioner could have raised this issue in the deficiency proceeding and is therefore barred from raising it in this collection proceeding we disagree under the general_rule of res_judicata when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 333_us_591 quoting 94_us_351 when petitioner filed his petition in the deficiency case the tax_court acquired jurisdiction in respect of the deficiency that is the subject of such petition sec_6213 as respondent acknowledges on brief the only ftp addition at issue in this cdp case is the nondeficiency ftp addition for that was assessed based on the petitioner’s self-reported tax_liability on his original return pursuant to sec_6665 respondent’s summary_assessment of the sec_6651 addition_to_tax computed by reference to the tax petitioner showed on his return was not attributable to a deficiency as defined in sec_6211 and was not subject_to the deficiency procedures see meyer v commissioner 97_tc_555 consequently in the deficiency case this court never acquired jurisdiction over the ftp addition see id see also 115_tc_142 60_tc_184 newby’s plastering inc v commissioner tcmemo_1998_320 robertson v commissioner tcmemo_1983_32 because the ftp addition was not raised and could not have been raised in the deficiency case the doctrine_of res_judicata does not preclude petitioner from raising the issue in this collection case whether petitioner has shown reasonable_cause for failure to pay pursuant to sec_6651 an addition_to_tax is imposed for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed for payment of the tax determined with regard to any extension of time for payment the addition is calculated as percent of the amount shown as tax on the tax_return but not paid with an additional percent for each month or fraction thereof during which the failure to pay continues up to a maximum of percent id petitioner’s return filed date showed a tax_liability of dollar_figure and a balance due of dollar_figure which he failed to pay petitioner’s extensions of time to file his return did not operate to extend the date deadline for paying the tax see sec_1_6081-4 income_tax regs consequently the tax was due on date and the ftp addition runs from that date with respect to petitioner’s then-unpaid balance of dollar_figure on the basis of the tax shown on petitioner’s return on or about date respondent assessed the ftp addition for months of late payment the addition_to_tax for failure to pay does not apply if the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect sec_6651 see 116_tc_438 because petitioner did not pay on date at least percent of the tax shown on his income_tax return the automatic_extension of time for filing did not give rise to reasonable_cause for his failure to pay see sec_301_6651-1 proced admin regs moreover for the reasons discussed below petitioner has not otherwise shown that he had reasonable_cause for failing to pay his tax by the date due_date the regulations provide a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary 8insofar as the record shows petitioner neither applied for nor was granted any extension for paying the tax 9the record does not indicate that respondent has ever assessed any additional_amount of the sec_6651 addition_to_tax with respect to petitioner’s tax business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 of this chapter if he paid on the due_date in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation further a taxpayer who invests funds in speculative or illiquid assets has not exercised ordinary business care and prudence in providing for the payment of his tax_liability unless at the time of the investment the remainder of the taxpayer’s assets and estimated income will be sufficient to pay his tax or it can be reasonably foreseen that the speculative or illiquid investment made by the taxpayer can be utilized by sale or as security for a loan to realize sufficient funds to satisfy the tax_liability a taxpayer will be considered to have exercised ordinary business care and prudence if he made reasonable efforts to conserve sufficient assets in marketable form to satisfy his tax_liability and nevertheless was unable to pay all or a portion of the tax when it became due sec_301 c proced admin regs although he is not a tax specialist petitioner is a very intelligent sophisticated and successful attorney and businessman he knew or should have known that he would owe significant income_tax on the millions he received for settling the class action suit having consciously chosen to make minimal estimated_tax payments of dollar_figure per quarter he was undoubtedly aware that no later than date he would need to have available significant funds to pay his income_tax by date at the latest he had been advised that his federal_income_tax would be about dollar_figure million at that time he could have easily covered this tax_liability with his existing assets which included about dollar_figure million in his margin_account petitioner’s margin_account investments had proven highly volatile with a rapid runup in value within the space of a few weeks within a few more weeks they would prove even more volatile with a meteoric drop in value the record does not reveal with specificity the characteristics of petitioner’s margin_account investments that might account for their extreme volatilitydollar_figure in the light of this demonstrated volatility however it appears to us that these investments were inherently speculative on this record we are unable to conclude that petitioner exercised reasonable business care and prudence to conserve sufficient assets to pay his federal_income_tax petitioner contends that he meets the standard for reasonable_cause under the regulations because he exercised ordinary business care and prudence by following the advice of highly qualified lawyers and accountants in particular he contends that his attorneys advised him to wait until the final amount of the liability was determined and then to plan to address the liabilities with his then available_resources 10petitioner’s testimony suggests that the fluctuations in his margin_account were attributable partly to market conditions but more directly to characteristics of the margin_account he testified sometimes my market would be up and i still would get one of those margin calls and i didn’t know why but it was not because there wasn’t money it was because i didn’t have a proper balance according to his testimony however petitioner received this advice in conversations with his attorneys that took place in the fall of and on over into such advice cannot constitute reasonable_cause for petitioner’s failure to pay his tax on the date due_date moreover any such advice is of doubtful relevance to petitioner’s ongoing failure to pay his tax especially considering that the ftp addition at issue in this collection proceeding represents assessed amounts accrued for only months after date moreover the record suggests that as of date notwithstanding his market losses petitioner still had assets that he could have used to pay at least a significant part of his tax for instance according to his own testimony he still had about dollar_figure million of his original market investment the record also strongly suggests that he owned significant real_estate as the appeals officer found petitioner has not explained convincingly why he failed to use these assets to pay at least part of his tax and has not otherwise established with specificity the extent to which he was unable on date to pay his tax in sum petitioner has failed to show reasonable_cause for failing to pay his tax by the date due_date c penalty computation alternatively petitioner contends that the ftp addition should have been computed on the basis of his federal_income_tax liability after taking into account the nol carrybacks from and we disagree the addition_to_tax for failure to pay is generally calculated by reference to the amount shown as tax on the return sec_6651 the amount of tax shown on petitioner’s tax_return filed date did not reflect any nol_carryback pursuant to sec_6651 if the amount_required_to_be_shown_as_tax on the return is less than the amount actually shown on the return the addition_to_tax is calculated by reference to the lesser amount this provision provides petitioner no relief because the nol carrybacks that petitioner claimed after filing his return did not affect the tax required to be shown on his return see sec_1_172-1 income_tax regs providing that an nol_carryback that is not ascertainable when the return is due does not affect the tax required to be shown on the return but instead may give rise to a claim for credit or refund of overpayment see also 289_f2d_283 5th cir stating that a net_operating_loss_carryback may operate retrospectively to reduce or extinguish a tax previously due but ‘does not relieve the taxpayer of the obligation to pay the tax in full when it falls due and can not be interpreted as deferring taxpayer’s duty to pay the tax promptly’ quoting 248_f2d_869 8th cir revg u s packing co v commissioner t c memo 26_tc_913 c v l corp v 17_tc_812 blanton coal co inc v commissioner tcmemo_1984_397 pursuant to sec_6651 for purposes of computing the addition_to_tax for failure to pay for any month the amount of tax_shown_on_the_return is reduced by the amount of any part of the tax paid before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return this provision also provides petitioner no relief although petitioner made certain payments on his tax after filing his return and respondent made certain abatements of petitioner’s tax on the basis of tentative nol carrybacks from petitioner’s and taxable years these payments and abatements occurred long after date which is the last month for which the assessed ftp addition at issue in this proceeding was accrued petitioner has failed to show any error in respondent’s computation of the ftp addition d collection alternatives petitioner argues for the first time on brief that the appeals officer abused her discretion in failing to provide any collection alternative the record does not show that petitioner ever proposed any collection alternative to the appeals officer nor does petitioner expressly dispute the statement in the notice_of_determination that you didn’t want to discuss collection alternatives during the appeals_office hearing instead petitioner suggests that he was in no position to offer a collection alternative to the appeals officer because the extent of his actual liability had not yet been conclusively established petitioner did not raise these issues in the assignments of error in his petition pursuant to rule b these issues are deemed conceded in any event petitioner’s belated assignments of error in this regard are without merit sec_6330 contemplates that the taxpayer should raise at the collection hearing relevant issues including collection alternatives for the appeals officer’s consideration it does not require the appeals officer to engage in continuous negotiation chandler v commissioner tcmemo_2004_7 see also bruce v commissioner tcmemo_2007_161 crisan v commissioner tcmemo_2003_318 the appeals officer did not abuse her discretion by not considering collection alternatives that petitioner had not raised and did not wish to discuss to reflect the foregoing decision will be entered for respondent
